DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  It should avoid using phrases which can be implied, such as, “In an embodiment.”  In addition, the form and legal phraseology often used in patent claims, such as “comprises,” should be avoided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the crimping element crimped around the filament, with no part of the first plurality of features received within the second plurality of cavities, and no part of said second plurality of features 20received within the first plurality of cavities, as required by claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claims 3 is indefinite because there is an inconsistency within the claim.  Claim 1 indicates that the subcombination, a crimping element, is being claimed.  However, later claim 3 contains positive limitations directed toward the filament, suggesting that applicant intends to claim the combination of the crimping element and the filament.  Applicant is required to clarify what subject matter the claim are intended to be drawn to and the language of the claim must be amended to be consistent with this intent.  See also claims 10 and 15. 
Claims 4-6 disclose the first plurality of feature configured to partially fill the second plurality of cavities.  This contradicts claim 1, which discloses that “no part of the said plurality of features is received within said second plurality of cavities.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bogursky et al. (US 8,113,243).  
Regarding claim 1, Bogursky discloses a filament crimping element, said element comprising: 5a first plurality of cavities (at 254, Fig. 2b), said first plurality of cavities disposed at a spacing which creates a first plurality of features (258); a second plurality of cavities (at 256), said second plurality of cavities disposed at a spacing which creates a second plurality of features (bottom 258, Fig. 2b); and a plurality of interlocking features (corners of 258) that are configured for cold welding the 10filament crimping element, wherein said filament crimping element is configured such that said first and second pluralities of cavities are substantially opposite to yet substantially offset from one another when said crimping element is crimped; wherein said filament crimping element is configured such that said first and second 15pluralities of cavities and features form a substantially serpentine channel therebetween (right Fig. 2b) for receiving a filament when said crimping element is crimped; and wherein said filament crimping element is configured such that when said crimping element is crimped around said filament, no part of said first plurality of features is received within said second plurality of cavities, and no part of said second plurality of features is 20received within said first plurality of cavities (right Fig. 2b).  
Regarding claim 2, Bogursky discloses the first plurality of features and the second plurality of features configured to interlock in so as to capture the filament in said substantially serpentine channel.  

Regarding claim 4, Bogursky discloses the first plurality of features configured to at least partly plastically expand during crimping of the filament to at least partly fill the second plurality of cavities (i.e. malleable metal alloy material).  
Regarding claim 5, Bogursky discloses30re claim 5 the plastic expansion of the first plurality of features comprises at least an expansion in a first direction and an-3-Application No.16/270,459Filed:February 7, 2019 expansion in a second direction, each of the first and second direction being normal to each other as well as normal to a third direction, the third direction comprising a direction in which the filament is compressed.  
Regarding claim 6, Bogursky discloses the at least partial 5filling of the second plurality of cavities by the first plurality of features causes said cold welding (i.e. created by the pressure between the filament and the crimping element).  
Regarding claim 7, Bogursky discloses the second plurality of cavities comprising at least one tapered surface.  
Regarding claim 8, Bogursky discloses the first plurality of 10cavities and the first plurality of features located at a first clamping portion, and the second plurality of cavities and the second plurality of features are located at a second clamping portion, the first clamping portion and the second clamping portion being configured to interlock with each other.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bogursky in view of Bluemmel et al. (US 10,594,048).
Regarding claim 9, Bogursky discloses a crimp element for use with a shape memory alloy (SMA) filament, the 15crimp element comprising: a first crimp element (254), the first crimp element having (i) a first interlock portion, and (ii) a first filament restraining portion; a second crimp element (256) in opposition to the first crimp element and having (i) a second interlock portion, and (ii) a second filament restraining portion; 20wherein the crimp element is configured such that, when the crimp element is crimped around an SMA filament; and 25the first filament restraining portion and the second filament restraining portion cooperate to restrain the SMA filament therebetween without degradation of one or more mechanical properties of the SMA filament.  
Bluemmel teaches a first interlock portion engaging with the second interlock portion and forming a cold-welded joint (1, Fig. 1) which frustrates movement of the first crimp element away from the second crimp element.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use cold-welding to join the crimp element in order to ensure a more secure connection.  


Regarding claim 11, Bogursky, as modified by Bluemmel, discloses the first interlock portion comprises a plurality of first features disposed at a spacing which creates a plurality of first cavities, the second interlock portion comprises a plurality of second features disposed at a spacing which creates a plurality of second cavities, the plurality of first cavities and the plurality 5of second cavities offset from one another such that the plurality of first features fit at least partly within the plurality of second cavities, and the plurality of second features fit at least partly within the plurality of first cavities, when the crimping element is crimped.  
Regarding claim 12, Bogursky discloses each of the first features configured to plastically expand during crimping of the crimping element to fill a majority of the 10volume of a respective one of the second cavities.  
Regarding claim 13, Bogursky, as modified by Bluemmel, discloses crimp element is configured such that the filling of the majority of the volume and a crimp pressure applied during a crimping of the crimp element cause a cold welding between the first interlock portion and the second interlock portion, the cold welding providing said frustration of movement of the first crimp 15element away from the second crimp element.  

Regarding claim 14, Bogursky discloses a crimp assembly comprising: a first plurality of cavities, the first plurality of cavities disposed at a spacing which creates a 
Bluemmel teaches a plurality of interlocking features (4, Fig. 1) that are configured for cold welding the crimp assembly shut when the crimp assembly is crimped.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use cold-welding to join the crimp element in order to ensure a more secure connection.  
Regarding claim 15, Bogursky discloses the filament comprising an SMA filament, and the crimp assembly is configured to restrain the SMA filament within the channel without substantial irreversible damage to the filament when the crimp assembly is crimped.  
Regarding claim 16, Bogursky discloses the formed channel comprising a substantially serpentine channel (Fig. 2b) formed when the first and second pluralities of cavities and features interlock with one another.  
Regarding claim 17, Bogursky discloses the first plurality of features 5are configured to plastically expand during crimping of the crimp assembly to fill the second plurality of cavities sufficient to cause said cold welding.  
Regarding claim 18, Bogursky discloses the plastic expansion of the first plurality of features comprises at least an expansion in a first direction and an expansion in a 
Regarding claim 19, Bogursky discloses the first plurality of features comprising a plurality of male portions, and the second plurality of cavities comprise a plurality of female portions, the plurality of male portions being configured to embed into respective ones of the plurality of female portions during the crimping of the crimp assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833